[Cite as Patel v. Krushna SS L.L.C., 2018-Ohio-263.]



                    Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104665




                              JYOTI R. PATEL, ET AL.
                                                             PLAINTIFFS-APPELLANTS/
                                                             CROSS-APPELLEES

                                                       vs.

                           KRUSHNA SS L.L.C., ET AL.
                                                             DEFENDANTS-APPELLEES/
                                                             CROSS-APPELLANTS




                                           JUDGMENT:
                                            AFFIRMED


                                        Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                              Case Nos. CV-13-809969, CV-13-810152,
                                 CV-13-819448, and CV-13-819451
             BEFORE: Blackmon, J., E.A. Gallagher, A.J., and Laster Mays, J.
             RELEASED AND JOURNALIZED:             January 25, 2018
ATTORNEYS FOR APPELLANTS/CROSS-APPELLEES

Thomas A. Barni
Alec F. Davidson
Jared Klebanow
Benjamin D. Carnahan
Dinn, Hochman & Porter L.L.C.
5910 Landerbrook Drive, Suite 200
Cleveland, Ohio 44124


ATTORNEYS FOR APPELLEES/CROSS-APPELLANTS

Patrick DiChiro
Law Office of Patrick DiChiro
4141 Rockside Road, Suite 230
Seven Hills, Ohio 44131

For Estate of Usha Patel

Daniel P. Lang
Leary, Schifko, Nobili and Lang
5579 Pearl Road, Suite 203
Parma, Ohio 44129
PATRICIA ANN BLACKMON, J.:

      {¶1} These consolidated appeals arise from Krushna SS L.LC.’s (“Krushna

L.L.C.”) 2003 purchase of a hotel in Middleburg Heights, Ohio. Plaintiffs-appellants

Ramesh Patel (“Ramesh”) and his wife, Jyoti Patel (“Jyoti”), a former member of

Krushna L.L.C., appeal from the judgment for defendants-appellees Krushna L.L.C., and

Krushna’s additional members, defendants-appellees Suryakant Patel (“Suryakant”), his

wife Hansaben Patel (“Hansaben”), son Sajag Patel (“Sajag”), and brother Pravin Patel

(“Pravin”), in plaintiffs’ action for money damages related to the dissolution of the

parties’ joint business interests. Ramesh and Jyoti assign the following errors for our

review:

      I. The trial court erred by applying Ohio law where only English law
      applies.

      II. The trial court erred because the trial court’s final judgment is an
      impermissible collateral adjudication on issues already litigated to finality
      in a fair and impartial English tribunal.

      III. The trial court erred in finding that plaintiffs-appellants failed to meet
      their burden of establishing that plaintiffs-appellants are due payment on the
      “UK. Note.”

      IV. The trial court erred by excluding plaintiffs-appellants’     Exhibits 33,

      34 and 35 which are original foreign public documents pursuant to Evid.R.

      902(3).
        {¶2} The defendants cross-appeal from three related judgments recognizing and

enforcing money judgments issued to Ramesh and Jyoti in English courts. They assign

the following errors for our review:

        I. The trial court erred by confirming the foreign country money
        judgments where the three orders issued by the English court did not
        constitute foreign country money judgments as contemplated by R.C.
        2329.90.

        II. The trial court erred by confirming the foreign country orders where
        the foreign country orders are repugnant to Ohio public policy.

        {¶3} Having reviewed the record presented in all four matters, and the relevant

law, we affirm all four judgments.

        {¶4} In 2003, Jyoti, Sajag, Suryakant, and Hansaben formed Krushna L.L.C., an

Ohio limited liability company, in order to purchase a Days Inn in Middleburg Heights,

Ohio.    Each was a 25 percent member.         Four years later, after various disputes, the

parties entered into a Family Settlement Agreement that governed buying out Jyoti’s

interest and the repayment of various loans.

        {¶5} Ramesh subsequently filed suit in the High Court of Justice, in London

regarding ownership of    5 St. James Gardens, Alperton, Wembley in England (“5 St.

James Gardens property”) titled in Suryakant’s name, and 37 Woodstock, Wembley in

England (“37 Woodstock property”) titled in Pravin’s name. Ramesh asserts that the

High Court issued orders declaring him to be the owner of both properties.

        {¶6} Ramesh also filed three separate actions in the court of common pleas under

the Uniform Foreign Judgments Recognition Act, R.C. 2329.90 et seq., to enforce three
court orders issued in London requiring Suryakant and Pravin to pay £50,000, £5,000, and

£1,428.   On May 29, 2016, the trial court determined that all three orders were

enforceable money judgments.       The court granted Ramesh’s motion to enforce these

three judgments and convert the amounts to equivalent dollar amounts.                    The

cross-appeal challenges these rulings.

       {¶7} Additionally, in 2013, Jyoti and Ramesh sued Krushna L.L.C., its remaining

members, as well as Pravin, and other family members in the court of common pleas.

As is relevant herein, plaintiffs alleged that defendants: breached an agreement to repay

plaintiffs’ initial loans for purchasing and renovating the hotel; made false representations

about the repayment of the loans; were unjustly enriched by obtaining proceeds from the

mortgages of the two London properties, and failing to transfer title of those properties to

plaintiffs; breached fiduciary duties; and fraudulently obtained Jyoti’s 25 percent interest

in Krushna L.L.C. then assigned it to Pravin. The matter proceeded to trial to the court

in December 2014.

       {¶8} The record and the evidence adduced at trial demonstrated that in 2003,

Sajag, the son of Suryakant and Suryakant’s wife Hansaben, approached Ramesh (who is

Suryakant’s brother) about the purchase of the hotel.    Thereafter, defendants Suryakant,

Hansaben, and Sajag, and plaintiff Jyoti formed Krushna L.L.C. as 25 percent

shareholders. Each was to invest $187,500. Sajag borrowed $187,500 from plaintiff

Ramesh in order to purchase his share in Krushna L.L.C., Ramesh also stated that he

invested additional funds in Krushna L.L.C., for a total of $963,999.
      {¶9} Ramesh further maintained that in order to obtain funds for the hotel, he

had his brothers obtain mortgages against his 5 St. James Gardens property and the 37

Woodstock property. Ramesh asserted that Suryakant and Pravin, the persons listed in

the titles to the properties, held them for him under “oral trusts,” and bequeathed them to

Ramesh’s children.

      {¶10} Ramesh also testified that when the parties later decided to terminate their

joint business interests, they asked family members, including defendant Pravin, to

mediate the dispute. Ramesh stated that his objectives were to obtain a buyout of Jyoti’s

25 percent interest in Krushna L.L.C., repayment of the money he borrowed in London

against the 5 St. James Gardens and 37 Woodstock properties, and repayment of

additional money he borrowed in the United States for the purchase and renovation of the

hotel. The parties entered into a Family Settlement Agreement in April 2007, obligating

defendants to buyout Jyoti’s interest for $350,000 ($150,000 for her initial investment,

plus an additional $200,000). Additionally, the Family Settlement Agreement provides:

      2) Details of the money loaned to Sajag and also the Ramada [prior to
      hotel becoming Days Inn] will be forwarded to the mediators within a week.
       [These loans] will be paid back at a fixed interest rate of 10 percent
      directly to Ramesh [by the end of 2007]. Until the loan is paid back a
      promissory note will be held by Pravin Patel. [“U.S. Note.”]

      3) Money brought over from London under the liability of Suryakant Patel
      will be paid back directly to the lender via P.W. Moody (lawyer from U.K.)
      and Daxa Patel * * *. [“U.K. Note.”]

      {¶11} Sajag also signed notes on behalf of Krushna L.L.C. agreeing to repay a

“U.S. Note” in the amount of $523,380, and a “U.K. Note” in the amount of $521,016 (in
United States currency) in order to fully repay the mortgages on the England parcels.

Additionally, Ramesh maintained that defendants were required to deed the England

parcels back to him.

       {¶12} Ramesh admitted that defendants made a number of payments to him,

including payments totaling $350,000 for Jyoti’s share.              He also admitted that

defendants completely repaid the U.S. Note. However, Ramesh testified that defendants

made no payments on the U.K. Note. Ramesh offered no documentation to support his

claims that there had not been payment on the U.K. Note.           He also admitted that the

mortgages on the England properties are not in his name, so he is not liable on these

debts. Ramesh acknowledged that Krushna L.L.C. lost money in 2004 and 2005, but he

testified that after defendants refinanced Krushna L.L.C. in late 2007, they received

$1,350,680.

       {¶13} Ramesh also testified that defendants did not deed the England properties to

him. In 2010, Ramesh filed suit in London High Court concerning the ownership of these

properties. Suryakant and Pravin filed defenses and counterclaims but neither they nor

their barristers or solicitors appeared for trial.   Thereafter, Ramesh testified, the London

High Court ruled that Suryakant and Pravin held their parcels “in trust” for him, and

ordered them to deed the properties to Ramesh. The London Court also issued Ramesh

monetary judgments in the amounts of £50,000, £5,000, and £1,428.

       {¶14} Proceeding to defendants’ evidence, Pravin testified that he and his father

purchased the England parcels but later, while going through a divorce, he transferred the
5 St. James property to Suryakant. Additionally, Pravin testified that he obtained a

mortgage on the property in 2004. Suryakant maintained that he is the owner who

owned the 5 St. James Gardens property and that he purchased it using proceeds of the

sale of another property. Suryakant also testified that he took a mortgage on this parcel

in order to purchase shares and fund Krushna L.L.C.   Defendants denied the existence of

any “oral trust” for Ramesh. After Ramesh filed suit in London over the properties, he

and Suryakant filed defenses and counterclaims. They did not have enough money to

obtain representation for trial and the trial dates conflicted with common pleas

proceedings, so the defense did not appear for trial.         The London High Court

subsequently issued judgments concluding that they held the properties “in trust” for

Ramesh.

      {¶15} Defendants’ evidence further indicated that the members of Krushna L.L.C

obtained a loan in the amount of $1,760,000 to renovate and operate the hotel. Defendants

acknowledged Ramesh’s help in operating the hotel, and stated that he had full access to

the corporate books and prepared Krushna L.L.C.’s tax returns.     However, defendants

later learned that Ramesh’s C.P.A. license had been expired for many years.    By 2006,

the parties could no longer work together, so defendants decided to buy out Jyoti’s 25

percent share and repay Ramesh his contributions.

      {¶16} Defendants admitted that they agreed to pay $523,380 on the U.S. Note, and

$521,016 in the U.K. Note, but they testified that both notes were fully repaid.

Defendants maintained that Ramesh was not liable on the U.K. Note, and that this note
was repaid using tenants’ rent payments. Defendants     presented evidence that plaintiffs

made an initial contribution of $537,891 and received final compensation totaling

$830,679. Defendants also testified that the Family Settlement Agreement does not

require the transfer of any real estate.

       {¶17}    Defendants’ evidence also demonstrated that after Jyoti received payment

for her share in Krushna L.L.C., she assigned her interest to Pravin.     Ramesh structured

the receipt of $200,000 of the funds to avoid tax liability, requiring defendants to issue

checks for less than $11,800 to other family members, including a deceased individual,

then negotiated these checks.

       {¶18} Attorney Pericles Stergios testified that he represented Suryakant in 2007

after Suryakant learned that Ramesh was attempting to obtain the 5 St. James Gardens

property. The title report that he reviewed in connection with this matter demonstrated

that Suryakant owned the property.

       {¶19} At the conclusion of the trial, the trial court issued final judgment for

defendants on all claims. In relevant part, the court found as follows:

       14. The evidence established that Plaintiffs complied with the Family
       Settlement Agreement. In fact, the evidence established that Plaintiff Jyoti
       Patel was to receive $200,000 for her 25 percent interest in [Krushna
       L.L.C.]. The evidence established that Plaintiff Ramesh directed that the
       payment of that money be made to family members in amounts less than
       $11,800, just under the Federal Gift Tax Exemption. These family
       members then cashed the checks and gave the monies to Plaintiffs.
       Plaintiffs did this to avoid paying taxes. The evidence also showed that
       several of the checks were made payable to a deceased person * * * and that
       said checks were negotiated by Plaintiff Ramesh Patel on behalf of the
       deceased person. * * *
16. Plaintiffs failed to establish that any of the items on the “Family
Settlement Agreement” were not complied with. * * *

18. The evidence established and Plaintiffs agreed that Defendants paid
back the U.S. loan in [its] entirety.

19. Plaintiffs failed to present any evidence relative to the U.K. loans
from Mortgage Express. No loan paperwork or statements were presented
* * *. In addition, there was no evidence presented that there was any
balance owed on the U.K. loans, and if any balance, that Plaintiffs were
damaged by such balance. Plaintiffs substantiated no damages from the
U.K. loans.

20. The evidence established that Defendant Suryakant Patel borrowed
money on a piece of real estate located at 5 St. James, in England. The
money was borrowed from a financial institution * * *[t]he real estate was
in [Suryakant’s] name at the time of the loan and the loan was his liability
only. Plaintiffs failed to establish any evidence that 1) the loan by
Defendant Suryakant Patel from Mortgage Express was still owed; 2) the
balance of the loan, if any; and 3) if any amount was still owed by
Defendant Suryakant Patel, Plaintiffs failed to establish that they suffered
any damages as a result of that loan being owed.

21. There was evidence that the loan of Defendant Suryakant Patel may
have been paid off. There was evidence that he leased the property to
tenants who were paying rent to Defendant Suryakant Patel through his
sister in London, England, and that this rent may have paid off the loan.

22. There was no evidence of any oral or written agreement whereby any
of the Defendants agreed to transfer any of their properties in England to
Plaintiffs.

23. Plaintiffs Ramesh and Jyoti Patel established no damages.

{¶20} Ramesh and Jyoti’s appeal challenges this judgment.

                   RAMESH AND JYOTI’S APPEAL

               I. Trial Court’s Application of Ohio Law
      {¶21} In their first assigned error, plaintiffs argue that the trial court erroneously

applied Ohio law     concerning oral interests in real estate and this led the court to

erroneously conclude that defendants are not owed money on the U. K. Note.               In

opposition, defendants argue that the court properly applied Ohio law to the instant

claims.

      {¶22} In evaluating this assignment of error, it is essential to begin by stating

that plaintiffs at no point asked the Ohio court to determine ownership of 5 St. James

Gardens or 37 Woodstock, and the trial court did not issue orders pertaining to the

ownership of these properties. Rather, this Ohio litigation concerned the dissolution of a

member’s interests in an Ohio limited liability corporation for an Ohio business, asked an

Ohio court to grant relief on various contract, quasi-contract, and fraud claims.      The

resolution of these claims necessarily involves application of Ohio law.      See Patel v.

Krisjal, L.L.C., 10th Dist. Franklin No. 12AP-16, 2013-Ohio-1202.

      {¶23} In Patel, the plaintiffs were administrators of an English corporation that

became insolvent.   They alleged that the defendants improperly transferred £1,000,000

from their corporate account to purchase property in Ohio.    The plaintiffs filed an action

against defendants in the Franklin County Court of Common Pleas alleging causes of

action for fraud, misappropriation, conversion, and unjust enrichment in connection, in

part, with actions that occurred in Kenya and a judgment in the English courts. In

determining the merits of the Ohio claims for relief, the trial court considered the
evidence regarding the events taking place in England and Kenya, but applied Ohio law to

the claims. Id. at ¶ 28-32.

       {¶24} Likewise, in this matter, the resolution of plaintiffs’ Ohio claims for fraud

and unjust enrichment were premised upon the Family Settlement Agreement and notes

pertaining to an Ohio limited liability company. Although plaintiffs alleged that the

Family Settlement Agreement required the transfer of the England properties to them, this

was not a claim for relief in the complaint, and was not a provision in the Family

Settlement Agreement.      Rather, plaintiffs’ complaint alleged that defendants committed

fraud and were unjustly enriched by obtaining proceeds from the mortgages of two

London properties, and by failing to transfer title of these parcels to plaintiffs as part of

the Family Settlement Agreement.         In determining that defendants were entitled to

judgment on all claims for relief, the trial court properly evaluated the evidence presented

on those claims when it concluded that: the 5 St. James property was “in [Suryakant’s]

name at the time of the loan and the loan was [Suryakant’s] liability only”; plaintiffs

failed to establish any evidence regarding loan payments and balance; and       “[t]here was

no evidence of any oral or written agreement whereby any of the Defendant agreed to

transfer any of their properties in England to Plaintiffs.”   These factual determinations

were among the many findings that the court properly made in order to evaluate the merits

of plaintiffs’ Ohio claims for relief.

       {¶25} That is, in Ohio, an unjust enrichment claim requires the plaintiff to prove:

(1) a benefit conferred by plaintiff upon the defendant; (2) knowledge by the defendant of
the benefit; and (3) retention of the benefit by the defendant under circumstances where it

would be unjust to do so without payment.        L & H Leasing Co. v. Dutton, 82 Ohio

App.3d 528, 534, 612 N.E.2d 787 (3d Dist.1992). In rejecting the unjust enrichment

claim herein, the court concluded that “Plaintiffs failed to submit any evidence of the

benefit that was conferred to Defendants and how Defendants were unjustly enriched by

such benefit.”

       {¶26} To prove fraud, a party must demonstrate: (1) a representation or, where

there is a duty to disclose, concealment of a fact; (2) which is material to the transaction

at hand; (3) made falsely, with knowledge of its falsity, or with such utter disregard and

recklessness as to whether it is true or false that knowledge may be inferred; (4) with the

intent of misleading another into relying upon it; (5) justifiable reliance upon the

representation or concealment, and (6) a resulting injury proximately caused by the

reliance.   Russ v. TRW, Inc., 59 Ohio St.3d 42, 49, 570 N.E.2d 1076 (1991).                In

rejecting the fraud claim herein, the trial court concluded that any mortgages were the

sole responsibility of Suryakant and “there was no evidence by Plaintiffs to prove

otherwise.”

       {¶27} In accordance with the foregoing, the first assigned error is without merit.

                 II. Claim of Collateral Attack on English Court’s Ruling

       {¶28} Ramesh and Jyoti next assert that the trial court’s rejection of Ramesh’s

claims to the England properties constitutes a collateral attack the 2013 decision of the

London High Court finding that Pravin and Suryakant owned the properties “in trust” for
Ramesh. Plaintiffs also argue that the 2013 London order must be given effect under

principles of comity. In opposition, defendants argue that the London trial conflicted

with trial dates in the instant matter and was a default judgment.    They further argue that

the London judgment is in conflict with Ohio’s Statute of Frauds and Statute of Deeds, is

not relevant to the 2007 Family Settlement Agreement, and is not a proper subject for

judicial notice.

       {¶29} Comity is “a principle in accordance with which the courts in one state or

jurisdiction will give effect to the laws and judicial decisions of another, not as a matter

of obligation but out of deference and respect.”        Patel at ¶ 45, quoting       Kaur v.

Bharmota, 182 Ohio App.3d 696, 2009-Ohio-2344, 914 N.E.2d 1087, ¶ 7 (internal quotes

omitted).   An Ohio court’s recognition of a foreign decree is a matter of courtesy rather

than of right. Id., citing State ex rel. Lee v. Trumbull Cty. Probate Court, 83 Ohio St.3d

369, 374, 1998-Ohio-51, 700 N.E.2d 4; Gupta v. Gupta, 8th Dist. Cuyahoga No. 99005,

2013-Ohio-2203, ¶ 24. An Ohio court is not bound to enforce a foreign judgment when

it is repugnant to the laws of the United States and Ohio or violates Ohio public policy.

Patel at ¶ 48, citing         Kalia     v.     Kalia,    151         Ohio   App.3d      145,

2002-Ohio-7160, 783 N.E.2d 623, ¶ 27-29 (11th Dist.). We review the trial court’s

decision to grant or deny comity under an abuse of discretion standard. Patel at ¶ 46.

       {¶30} In this matter, the trial court did not adopt and incorporate into its findings

of fact and conclusions of law the 2013 High Court order finding that Pravin and

Suryakant owned the properties “in trust” for Ramesh.           However, plaintiffs’ Ohio
complaint did not assert a claim to the England parcels.         Rather, the instant matter

involves plaintiffs’ claims for breach of contract, unjust enrichment, and fraud in

connection with the 2007 Family Settlement Agreement, U.S. Notes, and U.K. Notes. In

rejecting the Ohio claims, the trial court concluded, inter alia, that there was no evidence

of any oral or written agreement to transfer the properties to plaintiffs in connection with

the 2007 agreements, but the court made no absolute declarations regarding the absolute

ownership of the parcels. Conversely, the evidence regarding the London High Court’s

ruling indicates that the London claims were premised upon events occurring from

1988-1991 when those properties were purchased. Therefore, we cannot conclude that the

trial court abused its discretion in failing to adopt the rulings of the London High Court.



        {¶31} This assigned error is without merit.

        III. Challenge to Judgment for Defendants on the U.K. Note

        {¶32} Plaintiffs next argue that the trial court erred in concluding that they failed

to meet their burden of proof regarding money due on the U.K. Note. Plaintiffs argue

that the court erred in failing to recognize their ownership of the England properties and

failed to give proper weight to the loan repayment schedule entitled “R. Patel.”          In

opposition, defendants argue that the trial court’s judgment was correct because plaintiffs

admitted that the U.S. Note was repaid, the U.K. Note was for repayment of Suryakant’s

mortgage, and there was no evidence regarding payments made or balances due under this

note.   Defendants also argue that after Ramesh was impeached for structuring the buyout
payments to evade payment of taxes, including his negotiation of a payments to a

deceased individual, the trial court could properly conclude that Ramesh’s claims were

not credible.

       {¶33} A reviewing court will not reverse a jury verdict that is supported by some

competent credible evidence. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461

N.E.2d 1273 (1984).    The underlying rationale of giving deference to the findings of the

trial court rests with the knowledge that the trial judge is best able to view the witnesses

and observe their demeanor, gestures and voice inflections, and use these observations in

weighing the credibility of the proffered testimony. Id.

       {¶34} In order to substantiate a breach of contract claim, a party must establish

four elements: (1) a binding contract or agreement was formed; (2) the nonbreaching

party performed its contractual obligations; (3) the other party failed to fulfill its

contractual obligations without legal excuse; and (4) the nonbreaching party suffered

damages as a result of the breach. Textron Fin. Corp. v. Nationwide Mut. Ins. Co., 115

Ohio App.3d 137, 144, 684 N.E.2d 1261 (9th Dist.1996); Garofalo v. Chicago Title Ins.

Co., 104 Ohio App.3d 95, 108, 661 N.E.2d 218 (8th Dist.1995).

       {¶35} In this matter, plaintiffs demonstrated that the parties entered into the 2007

Family Settlement Agreement, and that Sajag subsequently agreed to pay the U.S. Note

and the U.K. Note.     However, Ramesh conceded that the U.S. Note was completely

repaid. Further, although Ramesh testified that “no payment” had been made on the

U.K. Note, he conceded that this note was connected to a mortgage loan that was not in
his name on property that was not in his name, and he failed to present documentation to

support his claim for damages.        Additionally, defendants presented evidence that the

U.K. Note was repaid using tenant rent payments.

       {¶36} In light of the foregoing, the judgment of the trial court in favor of

defendants on this claim is supported by competent, credible evidence.         The assigned

error is without merit.

       IV. Exclusion of Plaintiffs’ Exhibits Nos. 33, 34 and 35

       {¶37} Plaintiffs next argue that the trial court misapplied Evid.R. 902(3) in

concluding that plaintiffs’ exhibits Nos. 33, 34 and 35, the original London High Court

orders, were inadmissible.     In opposition, defendants argue that these orders were

properly deemed inadmissible under Evid.R. 201 and 403.

       {¶38} Trial court rulings concerning the admissibility of evidence will not be

reversed on appeal absent a clear abuse of discretion resulting in material adverse

prejudice. Renfro v. Black, 52 Ohio St.3d 27, 32, 556 N.E.2d 150 (1990); Shimola v.

Cleveland, 89 Ohio App.3d 505, 511, 625 N.E.2d 626 (8th Dist.1992).

       {¶39} After reviewing the record, we find no abuse of discretion or prejudice from

the challenged evidentiary rulings.     Herein, plaintiffs alleged that defendants committed

fraud and were unjustly enriched by obtaining proceeds from the mortgages of two

London properties, and by failing to transfer title of these parcels to plaintiffs as part of

the 2007 Family Settlement Agreement.        In determining that defendants were entitled to

judgment on these claims for relief, the trial court concluded that: the 5 St. James
property was “in [Suryakant’s] name at the time of the loan and the loan was his liability

only”; plaintiffs failed to establish any evidence regarding loan payments and balance;

and “[t]here was no evidence of any oral or written agreement whereby any of the

Defendant agreed to transfer any of their properties in England to Plaintiffs.”

Moreover, in rejecting the Ohio claims, the trial court made no absolute declarations

regarding the absolute ownership of the parcels.     Conversely, the evidence regarding the

London High Court’s ruling indicates that the London claims were premised upon events

occurring from 1988-1991 when those properties were purchased.        Therefore, we cannot

conclude that the trial court abused its discretion in failing to adopt the rulings of the

London High Court or that this evidence would have changed the outcome of the Ohio

claims for relief.

       {¶40} This assigned error is without merit.

                            DEFENDANTS’ CROSS-APPEAL

        I. The High Court Orders as Money Judgments within R.C. 2329.90

                     II. The High Court Orders and Ohio Public Policy

       {¶41} In their cross-appeal, defendants argue that the trial court misapplied R.C.

2329.90, and disregarded Ohio public policy, in enforcing the £50,000, £5,000, and

£1,428 London judgments. Defendants note that the judgments were issued after they

failed to appear for trial on a declaratory judgment matter.     They further note that the

judgments provide for attorney fees to Ramesh, which are recoverable in England, but

generally not recoverable in the United States in actions for declaratory judgment.     In
opposition, plaintiffs argue that the monetary orders are enforceable judgments under

R.C. 2329.90.

       {¶42} Under R.C. 2329.90,

       (B) “Foreign country judgment” means any judgment of a foreign country
       that grants or denies the recovery of a sum of money, other than the
       following types of judgments:

       (1)     A judgment for taxes;

       (2)     A judgment imposing a fine or other monetary penalty[.]

       {¶43} Under R.C. 2329.91(A) a “foreign country judgment that is final,

conclusive, and enforceable where rendered shall be recognized[.]”        R.C. 2329.91(B)

states that “a foreign country judgment is conclusive between the parties to the extent that

it grants or denies the recovery of a sum of money.”

       {¶44} However, a foreign judgment will not be found “conclusive” where (1) the

judgment was rendered under a system that does not provide impartial tribunals or

procedures that are compatible with the requirements of the due process of law; (2) the

foreign court did not have personal jurisdiction over the defendant; or (3) the foreign

court did not have jurisdiction over the subject matter. R.C. 2329.91(B).

       {¶45} In Hazzledine v. Hazzledine, 2d Dist. Greene No. 95-CA-35, 1996 Ohio

App. LEXIS 1405 (Apr. 5, 1996), the court applied R.C. 2329.90 and found a wife’s

English court judgment for costs to a prevailing party in a family court matter to be

enforceable.     Although the husband complained that the award was an unenforceable
support order, the court determined that it was a judgment granting the recovery of a sum

of money, and therefore enforceable.    The court stated:

       In our view, the record clearly reflects that the judgment of the English
       court is an award of costs under the English rule that the prevailing party is
       normally awarded attorneys fees. Accordingly, while the underlying cause
       of action in which the judgment was awarded may have involved
       matrimonial or family matters, the judgment is not for support.

Id. at *1-2.   The Hazzledine court noted that although an award of attorney fees in a

domestic relations case might constitute support, in the absence of any evidence that the

judgment was intended to support the prevailing party, it was not a judgment for support,

but was instead based on the nature of the English rule awarding costs to the prevailing

party. Id. at *5-6.

       {¶46} Similarly, in this matter, the High Court orders in the amounts of £50,000,

£5,000, and £1,428 are “foreign country judgments” that are “final” and “conclusive” as

to these amounts.     They appear to be based on the general nature of the English rule

awarding costs under the English rule that the prevailing party is normally awarded

attorney fees, rather than a specific feature of a declaratory judgment award.     Further,

there has been no assertion that the London judgments were rendered under a system that

fails to provide for impartial tribunals or procedures compatible with the mandates of due

process.   To the contrary, federal courts have found the English judiciary to constitute

a “system” providing fair tribunals compatible with due process.     See Soc. of Lloyd’s v.

Turner, 303 F.3d 325, 331 (5th Cir.2002); Soc. of Lloyd’s v. Ashenden, 233 F.3d 473, 476

(7th Cir.2000).
         {¶47} Accordingly, the defendants’ assigned errors in the cross-appeal are without

merit.

         {¶48} Judgments are affirmed.

         It is ordered that appellees recover of appellants costs herein taxed.

         The court finds there were reasonable grounds for this appeal.

         It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

         A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, A.J., and
ANITA LASTER MAYS, J., CONCUR